Citation Nr: 1624313	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-05 525	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for chronic fatigue syndrome.

4.  Entitlement to service connection for an eating disorder.  

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a kidney disorder.

8.  Entitlement to service connection for a left hip disability.  

9.  Entitlement to service connection for a liver disorder.

10.  Entitlement to service connection for a lumbosacral spine disability.

11.  Entitlement to service connection for nerve damage to the left arm.

12.  Entitlement to service connection for nerve damage to the left hand.

13.  Entitlement to service connection for nerve damage to the left leg.

14.  Entitlement to service connection for nerve damage to the head and right side of face. 

15.  Entitlement to service connection for nerve damage to the upper and lower back.

16.  Entitlement to service connection for nerve damage to the right arm.

17.  Entitlement to service connection for a neurological disorder.

18.  Entitlement to service connection for a sleep disorder.  

19.  Entitlement to service connection for a left shoulder disability.  

20.  Entitlement to service connection for a stomach disorder (claimed as gastroesophageal reflux disease and dyspepsia).  

21.  Entitlement to service connection for irritable bowel syndrome (claimed as diarrhea, constipation, a lower gastrointestinal disorder, and a digestive condition).  

22.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs
ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008, May 2011, May 2013, and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board notes that the Veteran also appealed the issue of entitlement to an acquired psychiatric disorder.  However, the Veteran was granted service connection for an acquired psychiatric disorder in an August 2015 rating decision and assigned a 100 percent rating effective October 9, 2007.  The Veteran has not disagreed with the effective date of this 100 percent rating.  Therefore, the matter has been resolved and is not in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).   


FINDING OF FACT

On May 16, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


